                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   GREENVILLE DIVISION

JERMAINE ALEXANDER RAMSEY                                                                            PLAINTIFF

V.                                                               CIVIL ACTION NO. 4:18-CV-00178-RP

MANAGEMENT TRAINING & CORPORATION, et al.                                                       DEFENDANTS

            ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION

        This matter comes before the court upon Plaintiff Jermaine Alexander Ramsey’s motion

for reconsideration of the court’s October 15, 2019, memorandum opinion and order dismissing

this action. For the foregoing reasons, the court finds that the instant motion should be denied.

        On August 27, 2018, Ramsey filed a pro se prisoner complaint under 28 U.S.C. § 1983,

alleging that Defendants had denied him appropriate medical care in violation of the Eighth

Amendment’s prohibition against cruel and unusual punishment. Doc. # 1. Following

discovery, Defendants moved for summary judgment. Doc. #s 97, 99. On October 15, 2019, the

court granted Defendants’ motions. Doc. # 112, Within the opinion, the court found (1) that

Ramsey had failed to establish personal involvement by the individually named defendants; (2)

that the corporate defendants could not be held vicariously liable; and (3) that, in the alternative,

Ramsey had failed to demonstrate that Defendants had acted with deliberate indifference. Id.

On February 5, 2020, Ramsey moved for reconsideration of the court’s opinion and order

dismissing his claims.1 Doc. # 120.

        Under Rule 60(b) of the Federal Rules of Civil Procedure,2 a court can relieve a party

from an order for one of six reasons:

        (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence

1
  Ramsey styled his motion as a “motion for grounds for relief from a final judgment, and/or order, or proceeding
under rule 60(b) Fed. R. Civ. P..”
2
  Rule 60(b) controls because Ramsey’s motion was filed more than twenty-eight days after entry of the Court’s order.
       that, with reasonable diligence, could not have been discovered in time to move for a new
       trial under Rule 59(b); (3) fraud (whether previously called intrinsic or extrinsic),
       misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5) the
       judgment has been satisfied, released or discharged it is based on an earlier judgment that
       has been reversed or vacated or applying it prospectively is no longer equitable; or (6) any
       other reason that justifies relief.

Rule 60(b)(1) “may be invoked for the correction of judicial error, but only to rectify an obvious

error of law, apparent on the record.” Hill v. McDermott, 827 F.2d 1040, 1043 (5th Cir. 1987).

       Ramsey’s motion is a single page which consists only of regurgitations of law and citations

of authority. Beyond these citations and conclusory assertions of error, Ramsey offers absolutely

no substantive argument as to why reconsideration is warranted. Accordingly, Ramsey’s motion

[120] is hereby DENIED.

       SO ORDERED, this the 12th day of February, 2020.
                                             /s/ Roy Percy
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
